DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments submitted on 06/07/2021 have been entered and considered.
Claims 30, and 34 have been amended.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30, 34-35, 41-45 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762) and Standaert (US Patent Publication 2012/0284051). 
	Regarding claim 30 Morita discloses a handheld electronic device [006], comprising:
a processor (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.); 
a housing containing the processor, wherein the housing is configured for handheld (Morita [0125] “Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi -processor systems, microprocessor-based or programmable consumer electronics, network PC's, minicomputers, mainframe computers, and the like.”); 
a plurality of user-selectable tabs (Morita at Figures 1-3 and [031]-[032], [037]-[039] disclosing the plurality of user selectable tabs.); and 
a user interface (Morita [001], [010], [013] “interface.”  Further, see figures 1-5. ); 
wherein a first tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a first configuration for allowing a user to electronically access and/or input treatment information regarding radiation treatment parameters for treating a patient (Morita [035] “Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific problem or event upon future access, for example.”, [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.”, [050] “A variable may include text from notes, laboratory ; 
wherein a second tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a second configuration for allowing the user or another user to electronically access and/or input diagnostic information for the patient (Morita [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.”, [058] “Alternatively, the user may select a view that represents how the medical document appeared on a particular date in its history, perhaps when some of the material presently deleted was still in the document, and without displaying matter added after the particularly selected date.  Another embodiment shows a timeline or progression of diagnosis, treatment, and/or other medical data as it has changed over a certain period of time (e.g. over a patient's lifetime, the previous five years, since the birth of a child, etc.).  The user may also be provided with an ability to toggle certain other features of the application, such as the ability to hide or show comments.”) 
wherein the handheld electronic device further comprises a wireless transceiver configured to transmit and/or receive the treatment information based on a data structure that is understandable by a database (Morita at [042] disclosing that components may communicate via wired and/or wireless processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.) and
wherein the user interface is configured to display an internal image of the patient in response to a command received at the handheld electronic device (at [036] “In certain embodiments, hyperlinks allow users to launch and/or access information systems that have more detailed and/or additional documentation that may include radiology images”, [0047] In certain embodiments, a patient record provides… images” [0080] In another example, the medical data/events can include the name and/or results of an imaging procedure.  Such imaging procedures include, but are not limited to, CT scans, MRI scans, photographs, tomographic images, and computer models, for example. [0090] One or more types of similar data/events is included in a category of data/events.  In continuing with the above example, a category of medical data/events can include all "tests" (including all test results or "test results" being a separate category), "imaging procedures" (including all images obtained therefrom or "images" being a separate category)”)
Morita discloses the interface providing the internal images of the patient such as CT scans, MRI scans photographs and tomographic images among other types of internal images of a patient, however Morita does not explicitly disclose wherein the user interface of the handheld electronic device is configured to display an object with an adjustable size over the image of the patient.
However, Deischinger which is directed to a method and system for determining a region of interest in ultrasound data further teaches:
wherein the user interface of the handheld electronic device is configured to display an object with an adjustable size over the image of the patient. ([0005] In accordance with other various embodiments, a method for adjusting a region of interest (ROI) in an ultrasound data set is provided.  The method includes determining an ROI based on an ROI box defined within at least two image planes, wherein the ROI box has a width, height and depth.  The method further includes identifying pixels from .
 
Morita in view of Deischinger does not explicitly disclose:
wherein the handheld electronic device comprises a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate the medical prescription data based on the position of the object relative to the internal image of the patient displayed by the handheld electronic device.
However, Standaert which is directed to a method for personalizing patient interaction records further teaches:
a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate the medical prescription data based on the position of the object relative to the internal image of the patient displayed by the handheld electronic device ([0038] Referring additionally to FIG. 8, a graphic diagnosis inquiry 176 from the diagnosis inquiry databases 116, 118 is The tablet 112 is operable to record diagnosis responses such as notes and graphical indicators 178, 180 of injury type and location. Further, prompting of diagnosis inquiries is illustrated in FIG. 9 under the Assessment tab 182. Again the tablet 112 is operative to selectively move from the diagnosis inquiries under the O tab 170 to the diagnosis inquiries under the A tab 182 and back as required by the medical professional during recording 172 (FIG. 4) of diagnostic responses. X-Ray diagnosis inquiries 184 are provided with a check box 186 diagnosis response format, and as check boxes 186 are selected or unselected, diagnosis report text is generated 188 in a text editor field 190. The physician selects the diagnosis report text populated from the global database 116 by checking and unchecking check boxes, and revises 192 the diagnosis report text by typing in or deleting text with the text editor 190. The physician user may clear the report text and check boxes by selecting the reset button 140, and the text editor 190 is enabled by selecting the generate button 142 or clicking in the text editor field 190. The report text will auto generate and save when the next button 144 is selected. Based on the physician's analysis of the diagnosis process and the patient's diagnosis responses, the physician revises 192 the diagnosis inquiries to improve the diagnostic process. The revisions 192 to the diagnosis inquiries and the diagnosis report text are saved 194 in the personalized database 118 corresponding to the medical professional conducting the exam. [0039] Similarly, referring additionally to FIG. 10, a set of final diagnosis inquiries 196 with both check box 198 and radio button 200 formats are checked and selected to generate 188 additional diagnosis report text 202, which is displayed and revisable in the text editor 190. [0040] Proceeding to the Plan phase under the P tab 204 with reference to FIG. 4 and FIG. 11, the treatment guide with recommended treatments 206 are prompted from the global database 116 for display on the interface device 112. As with the diagnosis, the physician selects treatments from the recommended treatments 206 including sub-group treatments 208. The recommended treatment report text 210 is generated 212, and the physician can revise the recommended treatment report text at 214, which is saved 216 to the personalized database Referring additionally to FIG. 12, the treatment guide proceeds to display a prescriptions prompt 218 as part of the recommended treatment plan enabling the physician to select appropriate pharmaceuticals together with the appropriate dosage and frequency. The physician may select the add button 220 to prescribe multiple pharmaceuticals, and the physician selects the remove button 222 to delete a prescription. If desired, the physician selects the print button 224, to output or print the prescriptions without proceeding to generation 228 of the patient interaction report text 226 discussed below. ).
From this teachings presented in Standaert, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate the medical prescription data based on the position of the object relative to the internal image of the patient displayed by the handheld electronic device since such improvement and modification in the system of Morita in view of Deischinger is just a combination of prior art elements well-known in the art which provides the known benefit of providing recommended treatments based on specifics of the patients as disclosed by Standaert on paragraph [040]





Regarding claim 31, Morita further discloses: 
the user interface is electronically configurable into a third configuration for allowing the user to enter notes regarding one or more of patient's demographics, patient's vitals, patient's medical history, a patient's treatment, and a patient's diagnosis (Morita [055] “At step 660, a user may edit the patient record. For example, a user may annotate (e.g., connect and/or group by linking with a line, circling, etc.) data points in the record.” And [023] “The user can drill down to isolated metadata in the timeline to view specific lab reports, physical exam notes, procedures, etc.”); 
the processor is configured to process the notes (Morita [055] “At step 660, a user may edit the patient record. For example, a user may annotate (e.g., connect and/or group by linking with a line, circling, etc.) data points in the record.”); and 
the transceiver is configured to wirelessly transmit the notes ([042] “Components may communicate via wired and/or wireless connections”) to the database or another database ([077] “Data storage no can also operate as a database server and coordinate access to application data including data stored on the storage device.”).
Regarding claim 34 Morita discloses a handheld electronic device [006], comprising:
a processor (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.); 
a housing containing the processor, wherein the housing is configured for handheld (Morita [0125] “Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi -processor systems, microprocessor-based or programmable consumer electronics, network PC's, minicomputers, mainframe computers, and the like.”); 
a plurality of user-selectable tabs (Morita at Figures 1-3 and [031]-[032], [037]-[039] disclosing the plurality of user selectable tabs.); and 
a user interface (Morita [001], [010], [013] “interface.”  Further, see figures 1-5. ); 
wherein a first tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a first configuration for allowing a user to electronically access and/or input medical information regarding a medical condition of a patient (Morita [035] “Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific problem or event upon future access, for example.”, [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.”, [050] “A variable may include text from notes, laboratory reports, examination reports, one or more captions to a laboratory test result, vital sign measurement, and/or fluids administered to/measured from a patient, an order for a laboratory test, treatment and/or prescription, and/or a name.  By specifying one or more limits on one or more variables, a user may create a filter to be applied to results presented in a results window.”  Further see [058]); 
wherein a second tab of the plurality of user-selectable tabs is selectable to electronically configure the user interface into a second configuration for allowing the user or another user to electronically access and/or input patient information for the patient (Morita [041] “In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points  and
wherein the handheld electronic device further comprises a wireless transceiver configured to transmit and/or receive the treatment information based on a data structure that is understandable by a database (Morita at [042] disclosing that components may communicate via wired and/or wireless connections on one or more processing units, such as computers, medical systems, storage devices, custom processors, and/or other processing units.) 
wherein the processor is configured to operate the user interface to display a first graphic representing different parts of a patient and identifies an internal part of the patient to be irradiated by radiation (at [036] “In certain embodiments, hyperlinks allow users to launch and/or access information systems that have more detailed and/or additional documentation that may include radiology images”, [0047] In certain embodiments, a patient record provides… images” [0080] In another example, the medical data/events can include the name and/or results of an imaging procedure.  Such imaging procedures include, but are not limited to, CT scans, MRI scans, photographs,  and
a treatment radiation prescription window or an imaging radiation prescription window, ([003] Alternatively, medical personnel may enter new information, such as history, diagnostic, and/or treatment information, into a medical information system during an imaging scan. [0035] Users may also review and/or edit specific lab results, childhood immunizations, specific treatment plans, etc. Certain areas of a patient record can be tagged or bookmarked to allow a user to easily drill down to a specific problem or event upon future access, for example. [0041] In FIG. 5, further magnification of a patient record timeline 500 allows a user to review and edit one or more data points 540 in the record 500.  For example, a user may annotate the record 500 with one or more lines 550 and/or other indicia to connect problems, issues, important formation related information, and/or other data points.  A user may also circle 560 one or more data points to create a relationship between those data points.  Further annotations may allow a user to highlight, tag and/or otherwise add information to the record 500 and/or one or more component data points to aid in patient diagnosis, treatment and/or study, for example.). 
The Examiner notes the use of non-functional descriptive material in the above limitations, as 
Morita discloses the interface providing the internal images of the patient such as CT scans, MRI scans photographs and tomographic images among other types of internal images of a patient, however Morita does not explicitly disclose wherein a user is able to manipulate such images.
However, Deischinger which is directed to a method and system for determining a region of interest in ultrasound data further teaches:
display a second graphic for selecting one of the parts of the patient, and wherein the user interface is electronically configurable for allowing the user to selectively move the second graphic relative to the first graphic, wherein a position of the second graphic relative to the first graphic identifies a part of the patient. ([0005] In accordance with other various embodiments, a method for adjusting a region of interest (ROI) in an ultrasound data set is provided.  The method includes determining an ROI based on an ROI box defined within at least two image planes, wherein the ROI box has a width, height and depth.  The method further includes identifying pixels from a top side of the ROI box that define a border wherein pixels change from tissue pixels to fluid pixels and fitting a 
curve to a contour based on the border.  The method also includes adjusting the height of the ROI box based on the fitted curve.  [0026] The image 74 is a rendered image of the ROI defined by the ROI box 68, 70 and 72, which corresponds to ROI box 76.  As can be seen in the 3D rendered image of a fetus 78, a portion of the fetus 78, which may include a particular area of interest, in this case the face of the fetus 78, is obstructed by rendered tissue 80.  Accordingly, after viewing the rendered image 74, a user would need to adjust the ROI by adjusting the size or curvature of an edge of the ROI box 68, 70 or 72. [0031] After the image planes have been obtained, a determination of a significant edge is separately made for each of the image planes at 34 to identify, for example, a significant edge along or for one side of an ROI box (such as a top or upper side of the ROI box as viewed in the illustrated images).  For example, a significant edge along an upper end of the ROI box may be determined such that one side of the ROI box is automatically adjusted, which may affect the height of the ROI box, as well as the curvature of the side.  It should be noted that in various embodiments the width of the ROI box remains unchanged.  However, in general any one or more of the sides of the ROI box may be adjusted (e.g., adjusting position and curvature) using the method 30. [0032] With respect to the determination of the significant edge, some embodiments perform a pixel by pixel analysis for each pixel along the edge of the ROI box and moving inward from the edge to determine a first significant edge.  The first significant .
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display and manipulate an object over an internal image of a patient since such improvement in the system of Morita is just a combination of well-known elements wherein such combination provides predictable results such as allowing a user to redefine an area of interest of a patient’s image as disclosed by Deischinger on paragraphs [035], [036].
Morita in view of Deischinger does not explicitly disclose:
wherein the handheld electronic device comprises a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate medical prescription data based on the position of the second graphic relative to the first graphic.
However, Standaert which is directed to a method for personalizing patient interaction records further teaches:
wherein the handheld electronic device comprises a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the treatment radiation prescription window or the imaging radiation prescription window, wherein the attribute comprises the position of the second graphic relative to the first graphic, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate medical prescription data based on the position of the second graphic relative to the first graphic ([0038] Referring additionally to FIG. 8, a graphic diagnosis inquiry 176 from the diagnosis inquiry databases 116, 118 is utilized for selected examinations. The tablet 112 is operable to record diagnosis responses such as notes and graphical indicators 178, 180 of injury type and location. Further, prompting of diagnosis inquiries is illustrated in FIG. 9 under the Assessment tab 182. Again the tablet 112 is operative to selectively move from the diagnosis inquiries under the O tab 170 to the diagnosis inquiries under the A tab 182 and back as required by the medical professional during recording 172 (FIG. 4) of diagnostic responses. X-Ray diagnosis inquiries 184 are provided with a check box 186 diagnosis response format, and as check boxes 186 are selected or unselected, diagnosis report text is generated 188 in a text editor field 190. The physician selects the diagnosis report text populated from the global database 116 by checking and unchecking check boxes, and revises 192 the diagnosis report text by typing in or deleting text with the text editor 190. The physician user may clear the report text and check boxes by selecting the reset button 140, and the text editor 190 is enabled by selecting the generate button 142 or clicking in the text editor field 190. The report text will auto generate and save when the next button 144 is selected. Based on the physician's analysis of the diagnosis process and the patient's diagnosis responses, the physician revises 192 the diagnosis inquiries to improve the diagnostic process. The revisions 192 to the diagnosis inquiries and the diagnosis report text are saved 194 in the personalized database 118 corresponding to the medical professional conducting the exam. the treatment guide with recommended treatments 206 are prompted from the global database 116 for display on the interface device 112. As with the diagnosis, the physician selects treatments from the recommended treatments 206 including sub-group treatments 208. The recommended treatment report text 210 is generated 212, and the physician can revise the recommended treatment report text at 214, which is saved 216 to the personalized database 118. Referring additionally to FIG. 12, the treatment guide proceeds to display a prescriptions prompt 218 as part of the recommended treatment plan enabling the physician to select appropriate pharmaceuticals together with the appropriate dosage and frequency. The physician may select the add button 220 to prescribe multiple pharmaceuticals, and the physician selects the remove button 222 to delete a prescription. If desired, the physician selects the print button 224, to output or print the prescriptions without proceeding to generation 228 of the patient interaction report text 226 discussed below. ).
From this teachings presented in Standaert, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to include a medical prescription tool configured to generate medical prescription data representing an action to be performed for the patient based on an attribute associated with the object, wherein the attribute associated with the object comprises a position of the object relative to the internal image of the patient, wherein the medical prescription tool of the handheld electronic device comprises a prescription generator, and wherein the prescription generator of the handheld electronic device is configured to generate the medical prescription data based on the position of the object relative to the internal image of the patient displayed by the handheld electronic device since such improvement and modification in the system of Morita in view of 

Regarding claim 35, Morita further discloses: 
wherein the device comprises a smart-phone, a cell phone, an emailing device, or a tablet ([0125] “Embodiments of the invention may also be practiced in distributed computing environments where tasks are performed by local and remote processing devices that are linked (either by hardwired links, wireless links, or by a combination of hardwired or wireless links (through a communications network)”).
Regarding claim 41, Morita further discloses:
wherein the transceiver is configured to receive an additional information comprising one or more of an identification of a treatment procedure identification, a treatment target identification, a date of the treatment procedure, a location of the treatment procedure, a name of an operator of a treatment machine, radiation dose, an identification of an imaging procedure, an identification of a target for the imaging procedure, a date of the imaging procedure, a location of the imaging procedure, and a name of an operator of an imaging machine( [071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”).
The claim is directed toward the content of printed matter (information comprising one or more of…), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information comprising one or more of…” is not functionally used. It is only received and displayed. The claimed printed material is therefore not accorded any patentable weight. 
Regarding claim 42, Morita further discloses: 
the transceiver is also configured to wirelessly receive information regarding a chemotherapy from the database or from another database; and the processor is further configured to process the information regarding the chemotherapy ([071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”).
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information regarding a chemotherapy” is not functionally used. It is only received and displayed. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (1983). Similar to the present application, see In Re John Ngai and David Lin Fed Cir 03-1524 (2004). 
Regarding claim 43, Morita further discloses: 
wherein the information regarding the chemotherapy comprises one or more of RBC, WBC, hematocrit, hemoglobin, MCV, MCH, MCHC, BUN, CO2, Creatinine, glucose, Serum Chloride, Erum Potassium, and Serum Sodium ([071] “Data storage no can handle sending and receiving information to and from workstations 720 and can perform associated tasks.”.).
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information regarding a chemotherapy” is not functionally used. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 
Regarding claim 44, Morita further discloses 
wherein the information regarding the chemotherapy comprises a graph showing different levels of blood count for a patient at different respective dates.
The claim is directed toward the content of printed matter (information regarding a chemotherapy), the difference between the guide of the references and the claim resides solely in the content of the printed matter, there is no functional relationship between the printed matter and the substrate. Specifically, the “information regarding a chemotherapy” is not functionally used. The specification describes processing wireless signals, so the broadest reasonable interpretation of "process the information" includes conditioning the wireless signal. 
Note that creating the graph or any other processing of the graph is not recited, merely receiving a graph and displaying a graph. The claimed printed material is therefore not accorded any patentable weight. See In re Gulack, 703 F.2d 1381, 217 USPQ 401, (1983). Similar to the present application, see In Re John Ngai and David Lin Fed Cir 03-1524 (2004). 
Regarding claim 45, Morita further discloses 
wherein the user interface is implemented using a touchscreen ([055] “As another example, a user may open and edit one or more data points included in the patient record using one or more input sources such as a keyboard, touch screen, stylus, voice command, eye tracking, etc.”).
Regarding claim 46, 
Deischinger further discloses
wherein the object has a curvilinear shape created based on input received at the handheld electronic device ([0022] Various embodiments provide a system and method for defining or adjusting a region of interest (ROI) in an ultrasound data set.  For example, by practicing at least one of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user to create a curvilinear image since such modification is just a  at paragraph [022] and Figure 6.
Regarding claim 47, Morita further discloses: 
wherein the device comprises a smart-phone, a cell phone, an emailing device, or a tablet ([0067] Workstations 720 can be directly attached to one or more data stores 710 and/or communicate with data storage 710 via one or more networks.  Each workstation 720 can be implemented using a specialized or general-purpose computer executing a computer program for carrying out the processes described herein.  Workstations 720 can be personal computers or host attached terminals, for example.  If workstations 720 are personal computers, the processing described herein can be shared by one or more data stores 710 and a workstation 720 by providing an applet to workstation 720, for example. [0068] Workstations 720 include an input device 722, an output device 724 and a storage medium 726.  For example, workstations 720 can include a mouse, stylus, microphone and/or keyboard as an input device.  Workstations 720 can include a computer monitor, liquid crystal display ("LCD") screen, printer and/or speaker as an output device. [0125] Those skilled in the art will appreciate that such network computing environments will typically encompass many types of computer system configurations, including personal computers, hand-held devices, multi-processor systems, microprocessor-based or programmable consumer electronics, network PCs, minicomputers, mainframe computers, and the like.).
Claims 32-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being anticipated by Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication US Patent Publication 2011/0255762) and Mertz (US Patent Publication 2009/0327890). 

Regarding claim 32, Muller in view of Deischinger fails to teach:
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be imaged
However, Mertz which is directed to a graphical user interface for displaying and compare skin features further teaches:
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be imaged (“[0027] FIG. 1A illustrates pose panel 102 and alert image panel 104 of a GUI in accordance with some embodiments.  Pose panel 102 and alert image panel 104 illustrated in FIG. 1A may be suitable for use as pose panel 102 and alert image panel 104 of FIG. 1.  As illustrated in FIG. 1A, pose panel 102 may be configured to display a B&W image of a body pose rather than a body outline as illustrated in FIG. 1.  In some embodiments, pose panel may highlight region 107 to correspond to the image illustrated in alert image panel 104.  Highlight region 107 may be illustrated with a box or with a highlight color or contrast.  In some embodiments, GUI 100 may be configured to allow user to reposition highlight region 107 within pose panel 102 to view the corresponding higher-resolution image in alert image panel 104.  The use of highlight region 107 provides the user with an indication of where the image in alert image panel 104 is on the body image, as well as provides the user with the ability to select different areas on the body image for viewing.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display allow a user to identify a body part to be imaged since such improvement in the system of Morita is just a combination of well-known elements wherein such combination provides predictable results such as allowing a user to select different areas of an image representing a patient as disclosed by Mertz on paragraph [027].
Regarding claim 33, Mertz further teaches: 
wherein the user interface is electronically configurable into a third configuration for allowing the user or another user to electronically identify a body part to be treated (“[0027] FIG. 1A illustrates pose panel 102 and alert image panel 104 of a GUI in accordance with some embodiments.  Pose panel 102 and alert image panel 104 illustrated in FIG. 1A may be suitable for use as pose panel 102 and alert image panel 104 of FIG. 1.  As illustrated in FIG. 1A, pose panel 102 may be configured to display a B&W image of a body pose rather than a body outline as illustrated in FIG. 1.  In some embodiments, pose panel may highlight region 107 to correspond to the image illustrated in alert image panel 104.  Highlight region 107 may be illustrated with a box or with a highlight color or contrast.  In some embodiments, GUI 100 may be configured to allow user to reposition highlight region 107 within pose panel 102 to view the corresponding higher-resolution image in alert image panel 104.  The use of highlight region 107 provides the user with an indication of where the image in alert image panel 104 is on the body image, as well as provides the user with the ability to select different areas on the body image for viewing.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to allow a user of Morita to display allow a user to identify a body part since such improvement in the system of Morita is just a combination of well-known elements wherein such combination provides predictable results such as allowing a user to select different areas of an image representing a patient as disclosed by Mertz on paragraph [027].

Claim 36 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762) further in view of Halsted (US 2007/0067185).
Regarding claim 36, Morita discloses: 
wherein the user interface is configured to display a graphic indicating a plurality of tasks on respective dates in a timeline ([023] “Certain embodiments enable a patient's entire medical history to be displayed, edited and interacted within one context. Users may view an entire gestalt of a patient history or timeline at a high level to better understand an overall health of a patient.”); 
Morita et al. does not explicitly disclose:
at least one of the tasks is a future task to be performed at a future time; 
wherein the graphic comprises a first object representing the future task, and a second object representing another future task, the screen displaying the first object and the second object simultaneously in a temporal relationship with respect to each other.
While Morita does not state that future tasks are included in the timeline, Morita does acknowledge that healthcare environment include information systems that store scheduling information (Healthcare has become centered around electronic data and records management. Healthcare environments, such as hospitals or clinics, include information systems, such as ...electronic medical records (EMR). Information stored may include patient medical histories…and/or scheduling information, for example see par. [0003] of Morita et al.). 
Halsted et al. teaches scheduling future tasks for patients (Halsted at [045] “As an example, if an elderly, debilitated patient in Nebraska is due for an MRI scan to reassess a brain tumor in 3 months, an authorized family-member in New York can log onto the system, and set parameters such that both the family-member and the Nebraska  radiology scheduling office will receive an email if no MRI of the brain is performed on the patient between 2 months and 4 months hence”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made  to include the teaching of scheduling future tasks and display them on the timeline as disclosed on Halsted in the method of Morita since the claimed invention is merely a combination of well-known elements in the art, and in the combination each element merely would have performed the same 
Furthermore, Morita teaches a timeline with the entire patient’s medical history but does not explicitly state that future scheduled appointments and tasks are listed on the timeline. Morita does teach that scheduling information is known as part of healthcare environment information systems. Halsted teaches that future scheduled appointments and tasks (an MRI) were well known in the art at the time of the invention as well as integrating them into computer systems to generate alerts. Integrating the scheduling of future tasks as taught by Halsted with the timeline of Morita is merely a combination of well-known elements in the art. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to display objects on the timeline of Morita showing the related future events of Halsted. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of scheduled future events for data points entered into the timeline. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Regarding claim 39 Morita further discloses:
wherein the plurality of tasks comprises two or more of doctor consultation, insurance verification, diagnostic imaging, imaging processing, contouring of organ structures, treatment planning, treatment preparation, treatment execution, dose verification, doctor's follow-up, and pain management (Morita at [024] “Types of data may include test names, test results, imaging procedures, medical visits (e.g., hospital, office, clinic, etc.), medical problem, caregiver encounter, medical procedure, symptoms, biological analysis, finding, medication, acquisition, etc.”).
Regarding claim 40 Morita further discloses:
wherein plurality of tasks are assigned to at least two different persons ( Morita at [024] “A patient EMR and/or other record include a medical history for a patient and include data with time stamps (or times and dates at which data was collected or entered). Types of data may include test names, test results, imaging procedures, medical visits (e.g., hospital, office, clinic, etc.) medical problem, caregiver encounter, medical procedure, symptoms, biological analysis, finding, medication, acquisition, etc.").

Claims 37-38 re rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morita (US Patent Publication 2008/0208631) in view of Deischinger (US Patent Publication 2011/0255762) and Halsted (US 2007/0067185) further in view of Song (US 2007/0282476).
Regarding claims 37 and 38 Morita does not explicitly disclose:
wherein the processor is configured to process task dependency information to determine whether one of the tasks depends on a result from a completion of another one of the tasks;
wherein the processor is also configured to control the user interface to provide the dependency information and/or information regarding whether the one of the tasks can be performed or not based at least in part on the task dependency information.
Morita teaches that tasks have requirements, but do not explicitly disclose task dependencies.
Song is introduced to teach tasks dependencies ( Song at [031]-[032] Workflow template list 208 may contain information about a procedure, such as a sub-procedure comprising other procedures, tasks, or a direction to an entry in the temporal constraint list 210 or the resource constraint list 212. The workflow template list may also contain information about a procedure related to additional constraints or concerns, a priority (e.g., preference) ranking for procedures' constraints, or any other appropriate information. Temporal constraint list 210 may contain information about the timings required for a procedure. These timings may include start and/or end times for a procedure, the time 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate rules about task dependencies  (timing tasks relative to another task or procedure) with the task scheduling system of Morita in view of Halsted since such improvement is just a combination of well-known art elements with the motivation of improving efficiency since some tasks must be done relative to other tasks as defined by users (e.g. a procedure must be completed before a first meal) and incorporating this information into a task system would reduce task scheduling errors.

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 30 and 34 have been considered but are moot because the new ground of rejection necessitated by Applicant’s amendments.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Campbell (US 6,047,259) related to an Interactive method for managing physical exams, diagnosis and treatment protocols in a health care practice.
Lattanzi, Riccardo, Hip-On: an innovative software to plan total hip replacement surgery, 2002, related to an innovative surgical simulation software environment for the preoperative planning of total hip replacement surgery.
Q.H. Huang, Development of portable 3D ultrasound imaging system for musculoskeletal tissues, 2004, related to a promising imaging modality for clinical diagnosis and treatment monitoring.
Andrew Y. S. Cheng, System Toward Automation in Radiotherapy Treatment: START, 1994, related to a new automation system invented for nasopharyngeal carcinoma treatment.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689